Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment of 30 Sep. 2021 is not entered given the amendment to claim 1 and new claim 21 each recite new limitations for the average particle size and amount of nanoparticles which would require further consideration and/or search.
Applicant amended claim 1 and added claim 21.
Applicant argues that the amended limitations of claim 1 result in the data in the specification and the affidavit filed 25 Jun. 2021 now being commensurate in scope with the claims. 
Examiner agrees that the proposed amended claim 1 results in the data being commensurate in scope with the claims.
However, applicant has not shown that their results on the partial discharge performance of a polyimide-boehmite alumina composite resin are surprising in light of Sekito's teaching on the use of polyimide and Kozako's teaching on the use of boehmite alumina.  Given Sekito’s and Kozako’s teachings, one of ordinary skill in the art would expect improved partial discharge performance from a polyimide-boehmite alumina composite resin in comparison with a polyimide resin without boehmite alumina.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:30 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787